Citation Nr: 9920996	
Decision Date: 07/28/99    Archive Date: 08/03/99

DOCKET NO.  95-06 956A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a chronic 
respiratory disorder, to include asthma, as due to an 
undiagnosed illness.

2.  Entitlement to an increased rating for service-connected 
papillary carcinoma, status post bilateral thyroidectomies, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant, his mother, and his father


ATTORNEY FOR THE BOARD

W.L. Puchnick, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1982 to 
January 1984, and from September 1990 to May 1991.  The 
latter period of service included service in the Southwest 
Asia theater of operations during the Persian Gulf War from 
November 1990 to April 1991.

This case is currently before the Board of Veterans' Appeals 
(BVA or Board) on appeal from rating decisions dated in 
November 1994 and September 1997 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas, which denied the benefits sought on appeal.  The 
veteran filed timely appeals to those adverse determinations.

The case was remanded by the Board in June 1997, for the 
purpose of determining whether the veteran desired a Travel 
Board hearing with respect to the issue of entitlement to an 
increased rating for service-connected papillary carcinoma, 
status post bilateral thyroidectomies.  A hearing was held 
before the undersigned Board Member in August 1997.

In February 1998, the Board remanded the case for additional 
development of the increased rating claim, to include a VA 
examination and an adjudication of the veteran's claim under 
both old and new rating criteria.  The claim files have been 
returned to the Board for appellate review.

The veteran's appeal of his service connection claim, which 
was not included in the Board's February 1998 remand, has 
been perfected during the course of increased rating appeal 
and is also ready for review by the Board.


FINDINGS OF FACT

1.  The veteran had military service in the Southwest Asia 
theater of operations during the Persian Gulf War.

2.  Service medical records are silent as to complaints, 
diagnosis, or treatment for a respiratory disorder.

3.  There is no medical evidence of record of a respiratory 
disorder which is related to the veteran's active military 
service, nor is there any objective evidence perceptible to 
an examining physician, or other verifiable non-medical 
indicators, which show that the veteran currently suffers 
from a respiratory disorder which cannot be attributed to a 
known diagnosis, and which became manifest to a degree of 10 
percent or more after service separation.

4.  The veteran's service-connected papillary carcinoma, 
status post bilateral thyroidectomies, is manifested by no 
more than moderately severe impairment, as evidenced by 
weight gain, but not by muscular weakness or mental 
disturbance.


CONCLUSIONS OF LAW

1.  The veteran does not have a respiratory disorder, to 
include asthma, as a result of undiagnosed illness.  
38 U.S.C.A. §§ 1110, 1117, 1131 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.317 (1998).

2.  The schedular criteria for a rating in excess of 30 
percent for service-connected papillary carcinoma, status 
post bilateral thyroidectomies, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.119, 
Diagnostic Code 7903 (1995); 38 C.F.R. §§ 4.1-4.3, 4.7, 4.21, 
4.119, Diagnostic Code 7903 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) 
(1998).  In addition, if a condition noted during service is 
not shown to be chronic, then generally continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (1998).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).

In addition, 38 U.S.C.A. § 1117 provides for service 
connection in cases where a veteran suffers from chronic 
disability resulting from an undiagnosed illness which became 
manifest during service on active duty in the Armed Forces in 
the Southwest Asia theater of operations during the Persian 
Gulf War, or that becomes manifest to a degree of 10 percent 
or more between the end of such service and December 31, 
2001.  Under 38 C.F.R. § 3.317(a), VA shall pay compensation 
to a Persian Gulf veteran who "exhibits objective 
indications of chronic disability" (manifested by certain 
signs or symptoms), which, by history, physical examination 
and laboratory tests cannot be attributed to any known 
clinical diagnosis.  Id.; see also 38 U.S.C.A. § 1117.  Signs 
or symptoms which may be manifestations of undiagnosed 
illnesses include those involving the upper or lower 
respiratory systems.  38 C.F.R. § 3.317(b).  "Objective 
indications" include both objective evidence perceptible to 
an examining physician and other, non-medical indicators that 
are capable of independent verification.  38 C.F.R. 
§ 3.317(a)(2).

The VA Office of the General Counsel (whose opinions are 
binding on the Board, see 38 U.S.C.A. § 7104(c) (West 1991); 
38 C.F.R. § 19.5 (1998)), has determined that lay evidence 
may be sufficient to establish the manifestation of one or 
more signs or symptoms of an undiagnosed illness or the 
objective indications of chronic disability if the claimed 
signs or symptoms, or the claimed indications, are of a type 
which ordinarily would be susceptible to identification by 
lay persons.  See VAOPGCPREC 4-99 (O.G.C. Prec. 4-99) (May 3, 
1999).

The first step in the analysis is to determine whether the 
appellant has presented a well-grounded claim.  In this 
regard, the appellant bears the burden of submitting 
sufficient evidence to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. App. 69, 73 
(1995).  Simply stated, a well-grounded claim must be 
plausible or capable of substantiation.  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  Where the determinative issue 
involves medical etiology or a medical diagnosis, competent 
medical evidence that the claim is "plausible" or 
"probable" is required for the claim to be well grounded.  
See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), aff'g 9 
Vet. App. 341 (1996) (adopting the definition of a well-
grounded claim as set forth by the United States Court of 
Appeals for Veterans Claims) (hereinafter, the Court), in 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996)).  

This burden may not be met by merely presenting lay 
testimony, because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  To establish a well-grounded claim generally 
requires medical or in certain circumstances lay evidence of 
incurrence or aggravation of a disease or injury in service, 
and medical evidence of a nexus or link between the claimed 
in-service disease or injury and the disability.  See Epps, 
126 F.3d at 1468, Savage v. Gober, 10 Vet. App. 488, 493 
(1997).

In determining whether a claim is well grounded, the Board is 
required to presume the truthfulness of the evidence.  
Robinette, 8 Vet. App. at 77-78; King v. Brown, 5 Vet. App. 
19, 21 (1993).  In the absence of evidence of a well-grounded 
claim, there is no duty to assist the claimant in developing 
the facts pertinent to the claim, and the claim must fail.  
Epps, 126 F.3d at 1469.  

A well-grounded claim for compensation under 38 U.S.C.A. 
§ 1117(a) and 38 C.F.R. § 3.317 for disability due to 
undiagnosed illness generally requires the submission of some 
evidence of:  (1) active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) the manifestation of one or more signs or 
symptoms of undiagnosed illness; (3) objective indications of 
chronic disability during the relevant period of service or 
to a degree of disability of 10 percent or more within the 
specified presumptive period; and (4) a nexus between the 
chronic disability and the undiagnosed illness.  VAOPGCPREC 
4-99, at 9-10.

The veteran contends that service connection for a 
respiratory disorder is warranted because he did not have 
such a condition prior to service in the Persian Gulf, and is 
currently being treated for such a disorder.

The veteran's service medical records are completely silent 
with respect to a respiratory disorder, to include asthma.

VA X-ray examination of the chest in January 1994 was 
interpreted as showing that the veteran's lungs were clear 
without infiltrates or evidence of congestive heart failure.  
The veteran was also afforded a VA general medical 
examination in May 1995.  At that time, his lungs were clear 
to auscultation.  The veteran's lungs were also clear on VA 
X-ray examination in June 1995 following a claim of exposure 
to petrochemical exposure in the Persian Gulf.  

In December 1996, the veteran was afforded a VA fee-basis 
examination by John D. Martinez, M.D.  The chief complaints 
were chest congestion and possible asthma.  The impressions 
were primarily non-allergic asthma, chronic obstructive 
pulmonary disease, possible chronic bronchitis, perennial 
non-allergic rhinitis, and possible chronic sinusitis.

In a December 1996 statement concerning the fee-basis 
examination given the veteran earlier that month, Dr. 
Martinez stated that the veteran was seen for pulmonary 
symptoms, with the question as to whether he had asthma, and, 
if so, whether there was an allergic component to the 
problem.  He cited a November 1996 VA chest X-ray, which  
revealed a line of scarring in the left base of the heart.  
However, the X-ray impression was that there was no evidence 
of acting infiltrate or congestive heart failure.  The 
veteran had not had pulmonary function tests, and stated that 
he had not been given a diagnosis.  The veteran's fee-basis 
examination was said to be unremarkable.  Spirometry 
suggested more of a mild restrictive problem than an 
obstructive problem.  Skin tests were moderately positive to 
one grass.  Dr. Martinez concluded that he did not believe 
that the veteran had a significant allergic component to his 
problems.  Rather, the examiner thought that the veteran had 
primarily non-allergic asthma.  The veteran's productive 
cough suggested chronic bronchitis, although the veteran did 
not appear to have "been much of a smoker."

In January 1997, the veteran filed his claim of entitlement 
to service connection for a respiratory disorder, to include 
asthma, as due to an undiagnosed illness.

A January 1997 outpatient clinical record from Dr. Martinez 
assessed possible asthma and chronic bronchitis, and possible 
spirometric abnormalities, partially reversible.

VA pulmonary function testing in January 1997 confirmed a 
moderate obstructive airways disease.  A companion VA 
outpatient treatment report show a cough and congestion.

The veteran presented for a VA respiratory examination in 
February 1997.  The chest was clear to auscultation and 
percussion.  Pulmonary function studies revealed moderate 
obstructive airway disease.  The diagnoses were moderate 
obstructive airway disease and chronic sinusitis.

During his February 1998 hearing at the RO, the veteran 
testified that he did not seek treatment solely for a 
respiratory disorder during active service.  He reported that 
he first sought VA treatment for a respiratory disorder in 
January or February of 1992, due to a sinus problem.  The 
veteran testified that he was not diagnosed with sinusitis, 
but was diagnosed with a partially obstructed airway.  He 
also testified that he was currently using three inhalers for 
asthma.  The veteran testified that he was a volunteer 
fireman prior to 1990, and currently was employed as a 
maintenance worker for the U.S. Post Office.  He testified 
that the only recent treatment he had for asthma was inhaler 
therapy, and that he recalled having been exposed to smoke 
from oil well fires during his Persian Gulf service.

Most recently, the veteran's chest X-ray was within normal 
limits on a November 1998 VA thyroid diseases examination.

The evidence clearly establishes that the veteran served in 
the Southwest Asia theater of operations during the Persian 
Gulf War and he has been diagnosed with various respiratory 
disorders, to include non-allergic asthma, possible chronic 
bronchitis, possible spirometric abnormalities, and moderate 
obstructive airways disease.  The veteran's service medical 
records, however, are negative for a respiratory disorder, 
and the veteran himself testified during his February 1998 
hearing that he did not seek specific treatment for a 
respiratory disorder during active service.  Significantly, 
there is no nexus or medical between any diagnosed 
respiratory disorder and an undiagnosed illness.  Therefore, 
the veteran's claim of entitlement to service connection for 
a respiratory disorder, to include asthma, as due to an 
undiagnosed illness, is not well grounded.  38 U.S.C.A. 
§ 1117(a); 38 C.F.R. § 3.317; VAOPGCPREC 4-99.

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO, which denied 
the veteran's claim on the merits.  In such cases when an RO 
does not specifically address the question whether a claim is 
well grounded but rather, as here, proceeds to adjudication 
on the merits, there is no prejudice to the appellant solely 
from the omission of the well-grounded analysis.  Meyer v. 
Brown, 9 Vet. App. 425, 432 (1996).

Finally, the Board has considered the doctrine of reasonable 
doubt.  However, the doctrine of reasonable doubt does not 
ease the veteran's initial burden of submitting a well-
grounded claim.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Increased Rating

Basically, the veteran asserts that the currently-assigned 30 
percent disability evaluation for his service-connected 
papillary carcinoma, status post bilateral thyroidectomies, 
does not reflect the severity of that disorder.  He has 
testified that fatigue has increased, to the point that he 
has fallen asleep at least two to three times per week during 
his drive to work.  He states that before his cancer 
surgeries in 1991 he weighed approximately 230 pounds, but 
that subsequent to the surgeries he has weighed between 260 
and 280 pounds despite decreased food intake.  The veteran 
avers that sufficient consideration has not been given to his 
weight gain subsequent to the 1991 surgeries.

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  A mere allegation that a service-
connected disability has increased in severity is generally 
sufficient to establish an increased rating claim as well 
grounded.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

Further, after examining the record, the Board is also 
satisfied that all relevant facts have been properly 
developed in regard to the veteran's claim and that no 
further assistance to the veteran is required to comply with 
the duty to assist, as mandated by 38 U.S.C.A. § 5107(a).  
Murphy, 1 Vet. App. at 81; Littke v. Derwinski, 1 Vet. App. 
90, 91 (1990).  The current condition of the veteran's 
papillary carcinoma, status post thyroidectomies, has been 
assessed by a VA medical examination dated in November 1998, 
which the Board finds to be adequate concerning the issue on 
appeal.  Finally, there is no indication that there are other 
relevant records available which would support the veteran's 
claim.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity resulting from 
disability.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The determination of whether an increased evaluation 
is warranted is to be based on a review of the entire 
evidence of record and the application of all pertinent 
regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589, 
592 (1991).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3.  Pertinent regulations do 
not require that all cases show all findings specified by the 
Schedule for Rating Disabilities, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will, however, be expected in all 
cases.  38 C.F.R. § 4.21.

Reports of examinations by the service medical show that the 
veteran weighed 210 pounds in September 1981, 2181/2 pounds in 
December 1983, 236 pounds in August 1989, 233 pounds in June 
1990, and 244 pounds in April 1991.

By a rating decision dated in August 1991, service connection 
was granted for a right thyroid nodule, and a noncompensable 
(0 percent) disability evaluation was assigned.

In June 1991, the veteran underwent a right thyroid lobectomy 
with isthmectomy.  Four days later, his weight was 240 
pounds.  In September 1991, the veteran weighed 235 pounds.  
Later that month, he underwent a complete total left 
thyroidectomy.  

By a rating decision dated in February 1992, the veteran was 
assigned a 100 percent disability evaluation for papillary 
carcinoma, postoperative bilateral thyroidectomies, based 
upon the surgeries of June and September of 1991.

In September 1992, the veteran claimed that the 100 percent 
disability evaluation for his thyroid disorder be made 
permanent.  By an April 1993 rating decision, the RO proposed 
to reduce the disability evaluation assigned the veteran's 
service-connected papillary carcinoma, postoperative 
bilateral thyroidectomies, in accordance with the procedures 
of 38 C.F.R. § 3.105(e).  Evidence of record at the time 
included VA outpatient treatment reports dated from October 
1991 to September 1992, and the report of a VA examination 
dated in November 1992.  The veteran's weight ranged from 258 
pounds (during VA examination in November 1992), to 265 
pounds (during VA outpatient treatment in September 1992).

In November 1993, the RO implemented a Hearing Officer's 
decision which reduced the disability evaluation assigned the 
veteran's papillary carcinoma, postoperative bilateral 
thyroidectomies, to the current 30 percent.  Additional 
evidence of record included VA outpatient treatment reports, 
which showed that the veteran's weight ranged from 256 pounds 
in January 1992 to 266 pounds in July 1993, the testimony of 
the veteran and his father during a September 1993 hearing at 
the RO, and the report of a VA examination dated in October 
1993.  On that examination, the veteran reported weight gain, 
increased fatigue, decreased concentration, and depression.  
The thyroid test values were said to fall within the normal 
range.  The diagnosis was postoperative total thyroidectomy.  

During an October 1993 VA mental status examination, there 
was no sense of psychosis or delusional thinking, and no 
thought disorders were reported or solicited.  The diagnosis 
was dysthymia, late onset, primary type, secondary to status 
post bilateral thyroidectomy.  The examining psychiatrist 
opined that the veteran had depression secondary to the 
absence of physiologically-available thyroid hormone.

A VA laboratory summary prepared in July 1994 shows that from 
October 1991 to July 1994, the veteran's T3 and T4 levels 
were assessed as low for 5 of 22 samplings.

In July 1994, the veteran filed a claim for an increased 
evaluation for his service-connected papillary carcinoma, 
status post bilateral thyroidectomies.

At the time of the appealed November 1994 rating decision, VA 
outpatient treatment reports dated from November 1993 to 
August 1994 show that the veteran complained of getting tired 
easily, particularly at the end of the day.  The T3 and T4 
hormones were normal, and his weight ranged from 253 to 260 
pounds.

A VA physician stated in February 1995 that the veteran had 
done well since his 1991 surgery and was being maintained on 
thyroid replacement.  He added that the veteran would be 
required to be maintained on thyroid replacement and 
suppression for the rest of his life.

VA hematology clinical evaluation dated in February 1995 
noted that the veteran continued to tire easily, but that 
there were no new complaints, and he was working full time.  
His weight was 265 pounds.  The assessment was papillary 
cancer of thyroid-doing well.

VA clinical laboratory reports dated from February through 
August of 1995 show that the veteran's T4 level was low in 
May and August of 1995.

During his March 1995 hearing at the RO, the veteran 
testified that he changed his job from one in the 
construction field to that of a custodian for the United 
States Postal Service.  He also testified that he could no 
longer water ski, and that he tired easily while walking.  
The veteran reported that he would awaken for several hours 
during his night of sleep, and therefore experienced 
sleepiness during the day.  He also testified that he 
suffered from depression and loss of concentration, that he 
had difficulty in driving more than 15 to 20 minutes, that 
his weight had increased from 230 pounds prior to his surgery 
to 275 pounds, that his appetite had decreased, and that he 
suffered from muscle discomfort in the shoulder, arm, and 
neck.  The veteran's mother testified that he had not been 
able to assist during additions to his home, that he ate much 
less than he used to, and that he could no longer square 
dance or push the lawnmower.

The veteran was afforded a VA hypothyroidism examination in 
May 1995.  He reported severe fatigability, as well as 
diarrhea and a very poor memory.  His T3 and T4 numbers were 
termed "good."  He was negative for myxedema, and he was 
not showing any physical signs of low thyroid.  The diagnosis 
was postoperative total thyroidectomy for thyroid cancer.

The veteran reported during a VA oncology clinic visit in 
August 1995 that he was working full-time but still tired 
easily.  His appetite was good, and his weight was 272 
pounds.  The diagnosis was papillary cancer of the thyroid.

A Hearing Officer's decision dated in August 1995 confirmed 
the veteran's 30 percent disability evaluation for his 
service-connected papillary carcinoma, status post bilateral 
thyroidectomies.  The RO confirmed the 30 percent disability 
evaluation in November 1995, April 1996, and July 1996.

The veteran was afforded a VA systemic conditions examination 
in January 1996.  He complained of muscle aches, memory 
lapse, and multiple somatic complaints.  Mental examination 
noted subjective forgetfulness.  The musculoskeletal 
examination was within normal limits, as was thyroid function 
testing.  The diagnoses were postoperative thyroidectomy, 
replacement therapy post- thyroidectomy, and possible chronic 
fatigue syndrome versus somatization.

VA outpatient treatment reports dated from March 1996 to 
January 1997 show complaints of joint pain and fatigue.  The 
veteran's weight ranged from 268 to 276 pounds.

The veteran was afforded a VA general medical examination in 
February 1997.  He complained of increasing forgetfulness, 
and "being drained of energy easily."  His weight was 275 
pounds, with 280 pounds being his maximum weight in the past 
year.  His pulse was 60 beats per minute, his musculoskeletal 
system was normal, and he was noted to be on thyroid 
replacement therapy.  The diagnosis was status post 
thyroidectomy, currently on replacement therapy.

During his August 1997 Travel Board hearing, the veteran 
testified that he had taken Levothyroxine, a thyroid 
supplement, in the same dosage since 1992.  He stated that he 
was last seen by VA for his thyroid disorder in July 1997, 
and that, as far as he knew, his thyroid disorder was in 
remission.  The veteran testified that he had gained between 
30 and 50 pounds since his 1991 thyroid surgeries, even 
though he ate three to four small meals daily.  He also 
testified that he no longer played softball or rode his 
bicycle.  The veteran testified that he had not been 
hospitalized since 1991 for his thyroid disorder.  The 
veteran's father testified that the veteran had lost quite a 
bit of energy in the preceding 6 months.

Most recently, the veteran was afforded a VA thyroid and 
parathyroid diseases examination in November 1998.  He 
complained of being "tired all the time,"  although he was 
able to work 5 to 6 hours a day in his position at the United 
States Postal Service.  He also reported that he sometimes 
was tired because he did not sleep well at night.  The 
veteran was in good spirits and did not appear depressed.  
His mental examination was within normal limits.  He was not 
weak at any site, and was not really short of breath, 
although he had a history of asthma.  He had a bowel movement 
two or three times per day, and no symptoms of constipation.  
The veteran stated that he did not have any cold or heat 
intolerance, although he was wearing long-sleeved shirts 
earlier than in the past.  

The veteran's weight was 2831/2 pounds.  The veteran's thyroid 
was not palpable, his pulse was 71 beats per minute, and 
muscle strength was 5/5 in all areas, with no delay to ankle 
jerks.  There was no evidence of tremor, myxedema, or any 
residual of thyroid disease.  The diagnosis was papillary 
carcinoma of the thyroid, which had been adequately treated 
with surgery and thyroid ablation, and was in remission.  An 
addendum stated that complete blood count and CHEM 18 
laboratory tests were within normal limits.  The examiner 
concluded that no further treatment was needed for the 
thyroid cancer.  The veteran was advised to continue current 
medications and follow-up.  

The Board notes that the rating code for the evaluation of 
hypothyroidism (Diagnostic Code 7903) was changed effective 
June 6, 1996 (during the course of the veteran's appeal).  
When a law or regulation changes after a claim has been filed 
or reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).

Under the regulation in effect prior to June 6, 1996, 
pronounced hypothyroidism with a long history and slow pulse, 
decreased levels of circulating thyroid hormones (T4 and/or 
T3 by specific assays), sluggish mentality, sleepiness, and 
slow return of reflexes is evaluated as 100 percent 
disabling.  A 60 percent evaluation was warranted for severe 
hypothyroidism, which was indicated when the symptoms for 
pronounced were somewhat less marked, and there were 
decreased levels of circulating thyroid hormones (T4 and/or 
T3 by specific assays).  The current 30 percent evaluation 
was merited for moderately severe hypothyroidism, indicated 
by sluggish mentality and other indications of myxedema, and 
decreased levels of circulating thyroid hormones (T4 and/or 
T3 by specific assays).  38 C.F.R. § 4.119, Diagnostic Code 
7903 (1995).

Under the regulation currently in effect, hypothyroidism with 
cold intolerance, muscular weakness, cardiovascular 
involvement, mental disturbance (dementia, slowing of 
thought, depression), bradycardia (less than 60 beats per 
minute), and sleepiness is evaluated as 100 percent 
disabling.  Muscular weakness, mental disturbance, and weight 
gain is evaluated as 60 disabling.  Fatigability, 
constipation, and mental sluggishness is evaluated as 30 
disabling.  38 C.F.R. § 4.119, Diagnostic Code 7903 (1998).

The evidence in this case does not demonstrate entitlement to 
a disability evaluation in excess of the current 30 percent 
for the veteran's service-connected papillary carcinoma, 
status post thyroidectomies, under the criteria in effect 
prior to June 6, 1996.  The record shows complaints of 
fatigue and decreased concentration, as well as occasional 
decreased T3 and T4 levels.  However, following VA hematology 
clinical examination in February 1995, the veteran was 
assessed with papillary cancer of the thyroid, doing well,  
Further, following his VA hypothyroidism examination in May 
1995, the veteran did not show any physical signs of low 
thyroid.  His thyroid function testing was within normal 
limits following VA systemic conditions examination in 
January 1996.  Finally, following VA thyroid and parathyroid 
diseases examination in November 1998, the diagnosis was 
papillary carcinoma of the thyroid, which had been adequately 
treated and was in remission.  

In short, this symptomatology more closely resembles that 
required for the current 30 percent disability evaluation for 
the veteran's service-connected papillary carcinoma, status 
post bilateral thyroidectomies.  See 38 C.F.R. § 4.7.  
Schafrath, 1 Vet. App. at 595-96.  The Board particularly 
notes the finding on the most recent VA examination in 
November 1998 that the veteran's thyroid disorder was in 
remission.  Therefore, the disability does not rise to the 
level of "severe," as is required for a 60 percent 
disability evaluation.  Hence, an increased rating is not 
warranted for the veteran's service-connected papillary 
carcinoma, status post bilateral thyroidectomies, pursuant to 
Diagnostic Code 7903 as in effect prior to June 6, 1996.

Further, it is apparent that the evidence of record does not 
warrant an increased rating for the veteran's service-
connected papillary carcinoma, status post bilateral 
thyroidectomies, pursuant to the criteria in effect since 
June 6, 1996.  The veteran's weight has increased from 244 
pounds in April 1991 (2 months before his initial thyroid 
surgery) to 2831/2 pounds at the time of his November 1998 VA 
thyroid and parathyroid diseases examination.  However, no 
examiner has attributed the veteran's weight gain to his 
service-connected papillary carcinoma, status post bilateral 
thyroidectomies.  Moreover, the veteran's muscle strength was 
5/5 in all areas during his November 1998 VA examination, and 
there was no evidence of myxedema, a type of swelling of the 
skin and other tissues associated with hypothyroidism.  

Additionally, the veteran's mental examination was within 
normal limits at the time of his November 1998 VA 
examination, and he did not appear depressed.  Finally, as 
noted earlier, the veteran's papillary carcinoma of the 
thyroid was said to be in remission following his November 
1998 VA examination.  Therefore, an evaluation in excess of 
the current 30 percent for the veteran's service-connected 
papillary carcinoma, status post bilateral thyroidectomies, 
is not warranted under the criteria for Diagnostic Code 7903 
in effect since June 6, 1996.

The Board has also considered the provisions of 38 C.F.R. 
§ 4.7, but finds that there is no question presented as to 
which of two or more evaluations would more properly classify 
the severity of the veteran's service-connected papillary 
carcinoma, status post bilateral thyroidectomies.  

Finally, the Board would point out that its evaluation of the 
instant claim is based solely upon the provisions of VA's 
Schedule for Rating Disabilities.  In Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996), the Court held that the Board does not 
have jurisdiction to assign an extraschedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b)(1) in the 
first instance.  Clearly, due to the nature of the veteran's 
service-connected papillary carcinoma, status post bilateral 
thyroidectomies, some interference with his employment would 
be expected.  Congress has designed the veteran's benefits 
system to compensate veterans for vocational loss 
proportional to the disability's effect on a claimant's 
earning capacity and non-vocational loss, such as inability 
to enjoy certain sports or activities, such as water-skiing 
or softball, is generally not compensable.  

The veteran testified that he had not been hospitalized since 
1991 for his thyroid disorder, and the record does not show 
interference with employment to a degree greater than that 
contemplated by the regular schedular standards premised on 
the average impairment of employment.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993); see also Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired). Accordingly, the Board finds that 
the criteria for an assignment of an extraschedular rating, 
repeated hospitalizations or marked interference with 
employment, pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In reaching this decision, the Board considered the benefit-
of-the-doubt rule.  However, as the preponderance of the 
evidence is against the veteran's claim, such rule is not for 
application in this case.  38 U.S.C.A. § 5107(b); Gilbert, 1 
Vet. App. at 54-55.


ORDER

Entitlement to service connection for a chronic respiratory 
disorder, to include asthma, as due to an undiagnosed 
illness, is denied.

Entitlement to a rating in excess of 30 percent for service-
connected papillary carcinoma, status post bilateral 
thyroidectomies, is denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 

